Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  151044(26)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                              Joan L. Larsen,
                                                                                                                       Justices
   v                                                                  SC: 151044
                                                                      COA: 323872
                                                                      Missaukee CC: 97-101309-FC
  KELVIN DAVID MOFFIT,                                                              97-101310-FC
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for reconsideration of this Court’s June 28, 2016 order is considered, and it is
  DENIED, because it does not appear that the order was entered erroneously. The motion
  to add new issues is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2016
         d0829
                                                                                Clerk